Citation Nr: 1209285	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  07-12 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for peripheral vision loss of the left eye, residuals of an optonol glaucoma shunt procedure and trabeculectomy performed at Loma Linda VA Medical Center (VAMC) in September 2003 and October 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to December 1945 and from September 1950 to June 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and March 2006 rating decisions of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  In the January 2006 rating decision, in pertinent part, the RO denied service connection for residuals of a right knee injury.  Entitlement to compensation under 38 U.S.C.A. § 1151 for peripheral vision loss of the left eye was denied by the RO in the March 2006 rating decision.  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the Cleveland, Ohio, VA Regional Office.  

The Veteran was scheduled for a travel board hearing in June 2010 per his requests in April 2007 and September 2009.  However, the record reflects that he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2011).  

In October 2010, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

In December 2011, VA outpatient treatment records from March 2011 to December 2011 were added to the Veteran's virtual VA claims folder without the benefit of a waiver for RO consideration.  See 38 C.F.R. § 20.1304.  When the Board receives pertinent evidence that was not initially considered by the agency of original jurisdiction (AOJ), the evidence must be referred to the AOJ for review unless such consideration is waived.  38 C.F.R. §§ 20.800, 20.1304(c) (2011).  However, evidence is not pertinent if it has no bearing on the issue on appeal.  38 C.F.R. § 20.1304(c).  Here, the recently received VA outpatient treatment records do not discuss or reference the claimed disabilities currently on appeal.  Therefore, the Board finds that the additional evidence has no bearing on the appellate issues because it is considered irrelevant to the current claims.  Therefore, the Board may proceed with a decision without prejudice to the Veteran.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary for an equitable disposition of the Veteran's appeal.  

2.  Competent evidence of a nexus between the Veteran's residuals of a right knee injury and service is of record.  

3.  The Veteran does not have any additional disability, to include peripheral vision loss of the left eye, as a result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault by VA, or by an event not reasonably foreseeable, due to eye surgeries performed at Loma Linda VAMC in September 2003 and October 2003. 


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, residuals of a right knee injury were incurred during his active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for peripheral vision loss of the left eye, due to an optonol glaucoma shunt procedure and trabeculectomy performed at Loma Linda VA Medical Center (VAMC) in September 2003 and October 2003 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.358 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Given the favorable disposition of the claim for service connection for a right knee disability, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.  

With regards to the Veteran's § 1151 claim, the Board finds that the VCAA notice requirements have been satisfied by the November 2005 letter sent to the Veteran.  In the letter, VA informed the Veteran of the types of evidence needed in a claim for compensation under 38 U.S.C.A. § 1151.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had a duty to obtain any records held by any federal agency.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim is being denied, any such effective date question is moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained VA outpatient treatment records from December 2002 to April 2010.  Attempts to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC) have been made.  In October 2003, it was determined by the NPRC that the records are unavailable due to a fire at that facility in July 1973.  The Board nevertheless recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

The Veteran was also afforded VA examinations in connection with his claim.  The VA examiners reviewed the claims file, the Veteran's subjective history, and clinical findings and rendered opinions with supportive rationale.  The Board finds that the opinions are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, there is no contrary medical opinion or medical evidence in the record, and neither the Veteran nor his representative has identified or alluded to such medical evidence or opinion.  Thus, the Board considers the opinions adequate.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision 
Residuals of a Right Knee Injury

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection for certain "chronic diseases" (including arthritis), may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  
The Board notes that in cases where the Veteran's service treatment records are through no fault of his own, unavailable, a heightened duty exists to assist the Veteran in the development of the case and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, VA has made unsuccessful attempts to obtain the Veteran's missing service treatment records.  The Veteran has been advised of the RO's unsuccessful efforts and was requested to send any pertinent records he had.  Thus, the Board concludes that VA's heightened duty to assist the Veteran is satisfied.  The Board is also mindful of the heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that his current right knee disability is attributable to his military service.  Specifically, the Veteran states that he injured his right knee in service, approximately in March 1951, after getting his right foot caught in a "gang-way door."  He explained that his body twisted, and he could feel a tearing sensation in his right knee.  The Veteran further added that he received treatment for his right knee injury at sick call and returned to his assignments two days letter.  Since that time, he has endured right knee problems and contends that the in-service incident caused his current right knee disability.  

Upon review of the Veteran's claims file, the only available existing pertinent service record is the Veteran's Separation Qualification Record.  The record shows that the Veteran's military occupational specialty (MOS) was a pilot, and he had the necessary training to operate radio equipment and perform the duties of a radio operator.  

Post service treatment records reflect continuing complaints and treatment for the Veteran's right knee pain.  In February 2006, the Veteran underwent total knee replacement of the right knee and was diagnosed with right knee degenerative joint disease.  

In January 2011, the Veteran was afforded a VA examination to determine the etiology of his current right knee disorder.  He reported to the examiner that he initially injured his right knee when a bulk head door slammed on his right foot causing him to fall and twist his right knee.  After physical examination of the Veteran, to include x-ray testing, the examiner diagnosed the Veteran with status post arthroplasty of the right knee secondary to severe degenerative joint disease.  The examiner concluded that the Veteran's right knee disability is "as least as likely as not" related to the Veteran's military service.  She explained that the in-service injury described by the Veteran is consistent with a mechanism of an injury to the meniscus.  She further added that meniscal injuries can lead to degenerative joint disease over time if the cartilage gets worn away.  

In support of his claim, the Veteran submitted a statement from a fellow soldier in March 2006.  In the statement, R.P. stated that he shared a stateroom with the Veteran and several others aboard the U.S.S. General Meigs.  It was during this time that he witnessed the incident and saw the Veteran "limping about and groaning about [an] injury to his leg."  

The Board has reviewed this case and finds that the evidence is in equipoise and therefore supports the grant of service connection for the Veteran's residuals of a right knee injury.  Although there is no direct evidence of a right knee injury in service, the Veteran is competent to report that he incurred a right knee injury and experienced problems thereafter involving is right knee during service, which is supported by the Veteran's consistent reports of the in-service incident throughout the pendency of this appeal.  In addition, R.P. attested to the right knee incident and stated that he witnessed the Veteran limping because of right knee problems in the March 2006 statement mentioned above.  It is acknowledged that the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  It must be noted that the Veteran is not, on the other hand, competent to state that he sustained status post arthroplasty of the right knee secondary to severe degenerative joint disease, as that requires a medical opinion or requires objective medical evidence.  Regardless, there is no reason for the Board to question the Veteran's credibility in this case, particularly when the VA examiner concluded that the Veteran's right knee disability is at least as likely as not related to his military service.  

The Board is certainly aware that the RO determined that the January 2011 examiner's opinion lacked probative value because the objective evidence failed to show a history of in-service right knee injury, and that the VA examiner only relied on the Veteran's recitation of his own history rather than the evidence of record.  See the December 2011 Supplemental Statement of the Case (SSOC).  However, the Board notes that the VA examiner did not solely rely on the Veteran's statements made during the examination, but also relied on her clinical experience with knee injuries and perhaps more importantly, the March 2006 witness statement from R.P., which has been deemed credible.  

Thus, considering the totality of the record, to particularly include the January 2011 VA examiner's opinion and the lay statements provided by the Veteran and R.P., the collective evidence supports a finding that there exists a medical nexus between his current right knee disability and service.  As indicated above, the Veteran has credibly asserted that he injured his right knee in service and has since endured continuing right knee problems, which have ultimately caused him to undergo a total knee replacement.  Based on the record, the Board finds that the evidence as to whether the Veteran's residuals of a right knee injury in service is in relative equipoise.  

Thus, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin or the degree of disability, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for residuals of a right knee injury is warranted.  

Peripheral Vision Loss of the Left Eye

The Veteran contends that his left eye peripheral vision loss is a result of two eye surgeries performed at the Loma Linda VA Eye Clinic in September 2003 and October 2003.  In a July 2006 personal statement, the Veteran stated that in 2003, a stainless steel stent was placed into his left eye due to his open angle glaucoma.  After the operation, the Veteran stated that he was moved to a hotel near the VA facility so he could return for his follow-up appointment since his residence is out of town.  During his night of recovery, the stent plugged up due to a blood clot and because of the pain, the Veteran reported to the eye clinic at 8:00 a.m. the following morning for relief of the pain.  However, because the operating room was not available until 1:00 p.m., the Veteran stated that time was spent on reducing the pain and pressure.  In a follow-up operation, the stent was removed.  Since the initial stent surgery, the Veteran indicated that his left eye is approximately twice the size it was prior to the first surgery, he cannot see a single line with his left eye, he has double vision without his glasses, his left eye deviates outward, and he has balance problems without the use of glasses.  The Veteran asserts that the glaucoma shunt procedure caused his current left eye problems.  

Pursuant to 38 U.S.C.A. § 1151 (West 2002), as amended in 1996, disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  
To determine whether an additional disability was caused by medical treatment, VA compares the Veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).  

To establish that carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the Veteran's informed consent.  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  

The Board notes, for information and clarification, that, for a period before October 1997, 38 U.S.C.A. § 1151 did not require any showing of negligence in order for a claim to be granted.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (requiring only that additional disability be "the result of" VA hospital care, medical or surgical treatment, or examination).  However, the current version of 38 U.S.C.A. § 1151 requires that, for claims filed on or after October 1, 1997, the claimed additional disability must have been "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.  

In this case, the Veteran filed his claim seeking benefits under 38 U.S.C.A. § 1151 in January 2005.  Therefore, the Veteran's claim must be adjudicated under the current version of section 1151.  That is, the standard is to preclude compensation if the evidence does not establish negligence or other fault on the part of VA, or of an event not reasonably foreseeable.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As previously stated, the Veteran contends that his current peripheral vision loss of the left eye is due to left eye surgery performed in 2003 at the Loma Linda VA Eye Clinic.  Review of the record reveals that the Veteran reported to the Loma Linda VAMC in 2003 after having left eye cataract surgery performed at a private medical facility.  In conjunction with the cataract surgery, an intraocular lens was implanted.  Beginning in April 2003, the Veteran sought treatment at the Loma Linda VA Eye Clinic, and he was found to have very high eye pressure in his left eye.  It was determined that the eye pressure was not well controlled due to the Veteran's failure of medical management and as such, implantation of an optonol glaucoma shunt was performed in September 2003.  Postoperatively, the Veteran's left eye intraocular presume remained high, and it was determined that the optonol glaucoma shunt was not functioning to relieve pressure.  Thus, a trabeculectomy with Mitomycin C and removal of the optonol implant of the left eye was performed in October 2003.  According to the postoperative notes after the removal of the glaucoma shunt, the Veteran was much more comfortable.  Thereafter, post service treatment records reflect continuing treatment for the Veteran's primary open angle glaucoma.  More recently, in January 2010, the Veteran returned to his local VA outpatient treatment facility for an intraocular pressure check.  He indicated that he stopped taking medication for his glaucoma more than six months ago because he was told that he no longer had glaucoma.  After an eye examination, he was assessed with primary open angle glaucoma of the left eye with suboptimal intraocular pressure and substantial Humphrey Visual Field (HVF) loss of the right eye because his glaucoma was left untreated for more than six months.  See the January 2010 VA outpatient treatment note.  

After carefully reviewing the evidence of record, the Board concludes that the requirements are not met for compensation under 38 U.S.C.A. § 1151.  The evidence has not established that the Veteran has incurred any additional disabilities due to the optonol glaucoma shunt procedure and trabeculectomy with Mitomycin C (removal of the optonol implant) performed at Loma Linda VAMC in September 2003 and October 2003.  In making this determination, the Board finds most probative are the February 2006 and February 2011 VA examination reports.  At the February 2006 VA examination, eye examination testing revealed primary open angle glaucoma in the left eye status post shunt with removal as well as trabeculectomy with Mitomycin C, intraocular pressures stable, and peudophakia in both eyes.  The examiner concluded that the Veteran does have permanent damage to the left eye due to glaucoma, but not from the previous surgeries.  The examiner further added that there was no identifiable negligence on the part of VA from the previous eye surgeries.  

At the second VA examination in February 2011, the VA examiner assessed the Veteran with advanced primary open-angle glaucoma of the left eye; pseudophakia, both eyes; rosacea blepharitis with dry eye syndrome, both eyes; left hyperphoria and esophoria not correctable with glasses; and stable epiretinal membrane, left eye.  After an extensive review of the Veteran's claims file, medical records, visual field tests, and surgical history notes, the VA examiner determined that there has been a significant worsening of the Veteran's visual field loss as evidenced by his visual field test results from 2003 to January 2010.  However, the examiner opined that the Veteran's significant visual field loss in the left eye is "not at least as likely as not" a result of the VA surgeries performed in September 2003 and October 2003, which effectively lowered his left eye intraocular pressure.  The examiner explained that although the Veteran's visual field loss occurred over the years he sought treatment at his local VA facility, there are no specific findings of the Veteran's visual field loss being accelerated or damaged during the time of both surgeries performed in September 2003 and October 2003.  Instead, he attributed the field loss to the natural history of his advanced glaucoma in the left eye with possible contribution of suboptimal compliance with glaucoma medications over the years.  The examiner noted that there are many notations in the Veteran's VA treatment records indicating that his follow-up visits have not been as frequently as recommended, with a specific notation regarding his last eye clinic visit one year ago in January 2010.  On that occasion, it was recommended that he follow-up within "three to four months."  The examiner concluded that the VA eye clinic exercised the care that would be expected of the reasonable healthcare provider.  

The Board finds that the VA examiners' findings are consistent with the above-discussed medical evidence as well.  No medical records show that the Veteran has additional disabilities that are due to the two eye surgeries performed at the Loma Linda eye clinic in September 2003 and October 2003.  

The Board is aware of the Veteran's contentions that VA did not provide adequate treatment and care for his claimed disorder; however, as a layperson, the Veteran lacks the requisite medical expertise to offer a medical opinion without competent substantiation.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Veteran is competent to state that he has problems with his left eye and experiences vision loss.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the issue in this case is a complex matter which requires specialized training for a determination; therefore, it is not susceptible of resolution by lay opinions on etiology.  

Based on the foregoing, the Board concludes that there is no competent evidence demonstrating the presence of additional disability of the left eye due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility furnishing the care, treatment, or examination, or an event not reasonably foreseeable, and therefore compensation under 38 U.S.C.A. § 1151 must be denied.  Accordingly for the reasons stated above, the Board finds that the evidence preponderates against the claim for compensation under 38 U.S.C.A. § 1151 for peripheral vision loss of the left eye, residuals of an optonol glaucoma shunt procedure and trabeculectomy performed at Loma Linda VA Medical Center in September 2003 and October 2003, and there is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for residuals of a right knee injury is granted.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for peripheral vision loss of the left eye, residuals of an optonol glaucoma shunt procedure and trabeculectomy performed at Loma Linda VA Medical Center in September 2003 and October 2003, is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


